COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Cornelius Milan Harper v. The State of Texas

Appellate case number:    01-14-00641-CR

Trial court case number: 11-DCR-056513

Trial court:              434th District Court of Fort Bend County

        The reporter’s record on this appeal was originally due August 18, 2014. 71 volumes of
the record have previously been filed by two of the three reporters in the trial court.
       Rachel Gamez, one of the court reporters in this case, has moved for an extension to
April 2, 2015 to file her portion of the record. Previous extensions granted to the reporter stated
no further extensions would be considered. We DENY the motion. See TEX. R. APP. P.
10.5(b)(1)(C) (requiring motions for extension of time to state facts relied on to
reasonably explain need for extension), 35.3(c) (requiring courts to ensure that appellate
record is timely filed). We ORDER the court reporter, or her substitute, to file the
record within 14 days of the date of this order. If the record is not filed within 14 days of
the date of this order, we may require Rachel Gamez to appear and show cause why the
record has not been filed.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: March 5, 2015